124 F.3d 207
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Mark DOTZLER;  Plaintiff,Kevin LAUGHLIN;  Edward Dyck;  Carrie Alspaw, Plaintiffs-Appellants,v.Ross PEROT;  The Perot Petition Committee;  Mark AlanBlahnik;  The Calahan & Gibbons Group;  U.S.Datalink, Inc.;  Defendants-Appellees,EQUIFAX CREDIT INFORMATION SERVICES;  Defendant,TRW, Inc.;  Defendant-Appellee,Russ MELBYE;  Sandra Stone McClure, Defendants.Kevin LAUGHLIN;  Edward Dyck;  Carrie Alspaw, Plaintiffs-Appellants,v.Ross PEROT;  The Perot Petition Committee;  Mark AlanBlahnik;  The Calahan & Gibbons Group;  U.S.Datalink, Inc.;  Defendants-Appellees,EQUIFAX CREDIT INFORMATION SERVICES;  Defendant,TRW, Inc.;  Defendant-Appellee,Russ MELBYE;  Sandra Stone McClure, Defendants.Mark DOTZLER;  Plaintiff-Appellant,Kevin LAUGHLIN;  Edward Dyck;  Carrie Alspaw, Plaintiffs,v.Ross PEROT;  Defendant-Appellee,THE PEROT PETITION COMMITTEE;  Mark Alan Blahnik;  Defendants,THE CALAHAN & GIBBONS GROUP;  U.S. Datalink, Inc.;Defendants-Appellees,EQUIFAX CREDIT INFORMATION SERVICES;  Defendant,TRW, Inc.;  Defendant-Appellee,Russ MELBYE;  Sandra Stone McClure, Defendants.Kevin LAUGHLIN;  Edward Dyck;  Carrie Alspaw, Plaintiffs,v.Ross PEROT;  Defendant-Appellee,THE PEROT PETITION COMMITTEE;  Mark Alan Blahnik;  Defendants,THE CALAHAN & GIBBONS GROUP;  U.S. Datalink, Inc.;Defendants-Appellees,EQUIFAX CREDIT INFORMATION SERVICES;  Defendant,TRW, Inc.;  Defendant-Appellee,Russ MELBYE;  Sandra Stone McClure, Defendants.
Nos. 96-2676EM, 96-2677EM.
United States Court of Appeals, Eighth Circuit.
Aug. 26, 1997.Submitted Aug. 21, 1997.Filed Aug. 26, 1997.

Appeals from the United States District Court for the Eastern District of Missouri.
Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Kevin Laughlin, Edward Dyck, Carrie Alspaw, and Mark Dotzler appeal the district court's orders dismissing for lack of personal jurisdiction their claims against Ross Perot, Mark Alan Blahnik, and The Calahan & Gibbons Group, and granting summary judgment in favor of U.S. Datalink, Inc. and TRW, Inc. See Dotzler v. Perot, 899 F.Supp. 416 (E.D.Mo.1995);  Dotzler v. Perot, 914 F.Supp. 328, 330 (E.D.Mo.1996).  Although the district court's rulings did not dispose of all the claims and parties, the district court entered final judgment for these appellees under Federal Rule of Civil Procedure 54(b).  Having carefully reviewed the record and the parties' briefs, we find no errors of law in the district court's analysis.  We thus affirm the district court's rulings.  See 8th Cir.  R. 47B.


2
We deny the appellants' motions to supplement the record on appeal, and deny all other motions on appeal as moot.